Exhibit 10.2

Waiver of Default

In accordance with the terms of that certain Promissory Note, dated February 1,
2012 (the “Note”), granted by First Physicians Capital Group, Inc., a Delaware
corporation (the “Company”), to the undersigned (the “Holder”), the Holder
hereby waives any and all claims or rights pursuant to the terms of the Note
relating to the occurrence of an event prior to (and including) the date of this
Waiver that would constitute an Event of Default (as that term is defined in the
Note).

IN WITNESS WHEREOF, the Holder has caused this Waiver to be executed as of the
date set forth below.

Original Outstanding Principal of Holder’s Note:
                                       
                                                  

 

If Holder is an individual:     If Holder is an entity:

                                                                   

   

                                                               
                   

Signature     Name of Entity Printed Name:  __________________________     By:  

                                  

      Signature Date:  _________________________________      

 

Name:

 

 

                                                               
                               

      Title:  

                                                                       

      Date:  

                                                                       